EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Collin A. Rose (713-654-9650) on 22 December 2021.

The application has been amended as follows: 
Please Amend independent claim 21 to further recite “wherein the second fluid comprises a drilling fluid, a production fluid, a formation fluid, a fracturing fluid, or any combinations thereof” (as in independent claims 1 and 16).
That is, claims should recite:
“21. (Currently Amended) A method of controlling pressure in a subterranean wellbore, the method comprising: 
forming a fluid column in the wellbore comprising a first and a second fluid separated by a barrier pill fluid comprising a viscoelastic surfactant, an acid precursor, and an aqueous fluid, wherein the first fluid is further downhole than the barrier pill and the second fluid and a density of the second fluid is greater than a density of the first fluid, wherein the second fluid comprises a drilling fluid, a production fluid, a formation fluid, a fracturing fluid, or any combinations thereof; and 
controlling pressure in the wellbore with the fluid column during the forming.”

Election/Restrictions
Claims 1-3, 5-9, 13-17, 19, and 21 are allowable. The restriction requirement for the Species of acid precursors, as set forth in the Office action mailed on 8 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement for the Species of viscoelastic surfactants (also set forth in the same Action) was withdrawn The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 8 January 2021 is withdrawn.  Claim 10-12 and 18, directed to other Species of acid precursors, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Accordingly, claims 1-3, 5-19, and 21 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The After Final Amendments filed 7 December 2021 and the Examiner’s Amendment as above now require in all independent claims a barrier pill fluid separating first and second fluids, the barrier pill fluid comprising viscoelastic surfactant (VES), and “wherein the second fluid has a greater density than the first fluid,” “wherein the second fluid comprises a drilling fluid, a production fluid, a formation fluid, a fracturing fluid, or any combinations thereof.”
The closest Prior Art of record, Ghassemzadeh and Livanec, each provide similar methods to the current one.  However, neither of these references suitably teaches the claimed combination wherein a VES barrier pill fluid is used to separate a lower, lighter fluid from a higher, denser fluid where the higher, denser fluid is one of the claimed types of fluids.  This particularly claimed use of a barrier pill fluid appears rather unusual in the art but is designed by Applicant for controlling downhole pressure, and thus only one of ordinary skill with the benefit of the current disclosure would perform a method this way.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674